

117 HR 3492 IH: Gold Star Families Benefits Protection Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3492IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Espaillat (for himself and Ms. Salazar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to extend certain morale, welfare, and recreation privileges to recipients of the gold star lapel button.1.Short titleThis Act may be cited as the Gold Star Families Benefits Protection Act.2.Extension of certain morale, welfare, and recreation privileges to certain recipients of the gold star lapel button or next of kin deceased personnel lapel button(a)In generalChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:1067.Use of commissary stores and MWR facilities: certain recipients of the gold star lapel button or next of kin deceased personnel lapel button(a)EligibilityA covered individual shall be permitted to use commissary stores and MWR retail facilities on the same basis as a member of the armed forces on active duty.(b)DefinitionsIn this section:(1)The term covered individual means an adult individual who—(A)is the surviving child of a member; and(B)who has received a gold star lapel button under section 1126 of this title or a next of kin deceased personnel lapel button.(2)The term MWR retail facilities has the meaning given that term in section 1063 of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:1067. Use of commissary stores and MWR facilities: certain recipients of the gold star lapel button or next of kin deceased personnel lapel button..